Citation Nr: 1515632	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for a respiratory condition to include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 1985 in the United States Air Force. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which continued the evaluation of 30 percent disabling for asthma.  An October 2010 rating decision granted service connection for a respiratory condition at the initial rating of 30 percent disabling.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in November 2013.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for his service-connected respiratory condition to include asthma.

The Veteran last appeared for a VA examination in July 2012.  During the Veteran's November 2013 hearing, the Veteran and his representative indicated that the Veteran's condition has worsened since the VA exam.  The representative indicated that since that exam, treatment records from May 2013 of the VA Medical Center (VAMC) in Cincinnati, Ohio, reflect, in part, that the Veteran has been taking steroid medications for his asthma and endured "significant decline in lung function" as of September 2012.  Treatment records from the VAMC in Cincinnati and the VAMC in Detroit, Michigan have since been associated with the claims file.  

Also at the November 2013 hearing, the Veteran indicated that he suffers incapacitating episodes, where he is forced to go home and use his nebulizer in lieu of hospitalization, six to eight times monthly.  

Finally, a May 2013 VA examination note indicates that the Veteran was not prescribed Prednisone on a permanent basis, and as such, he was not taking permanent corticosteroids.  By statement dated July 2014, the Veteran indicated that he has since been prescribed Prednisone, a steroid, on a permanent basis.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, in light of the above facts, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected respiratory condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected respiratory condition, including asthma.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

Particularly, the examiner is requested to opine whether the Veteran's service-connection asthma has manifested in the below manner at any point during the pendency of this appeal:

(a)  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent; or

(b)  more than one attack per week with episodes of respiratory failure; or

(c)  requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications; or

(d)  FEV-1 of 40- to 55-percent predicted or;  FEV-1/FVC of 40 to 55 percent; or

(e)  at least monthly visits to a physician for required care of exacerbations; or

(f)  intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

In stating his or her opinion, the examiner is requested to explicitly address: 

(a)  the Veteran's November 2013 statement that he suffers incapacitating episodes, where he is forced to go home and use his nebulizer in lieu of hospitalization, six to eight times monthly;

(b)  the Veteran's active medication lists as reflected in his VAMC Cincinnati and VAMC Detroit treatment records during the pendency of this appeal and the Veteran's July 2014 statement that he undergoes permanent use of steroids, including Prednisone.

2.  After the above is completed, the RO or AMC should review all new evidence including all evidence submitted after the latest Statement of the Case in May 2013, to include expressly addressing whether the Veteran is entitled to an increased rating for his asthma.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

